ACCEPTED
                                                                             06-14-00088-CR
                                                                   SIXTH COURT OF APPEALS
                                                                        TEXARKANA, TEXAS
                                                                       1/22/2015 11:31:28 AM
                                                                             DEBBIE AUTREY
                                                                                      CLERK


              IN THE COURT OF APPEALS FOR THE
           SIXTH DISTRICT OF TEXAS AT TEXARKANA
                                                             FILED IN
                                                      6th COURT OF APPEALS
                                                        TEXARKANA, TEXAS
SAMUEL DELEON GARZA,             §                    1/23/2015 9:35:00 AM
   APPELLANT                     §           No. 06-14-00088-CR
                                                          DEBBIE AUTREY
                                                              Clerk
                                 §           No. 06-14-00089-CR
    v.                           §           No. 06-14-00090-CR
                                 §           No. 06-14-00091-CR
THE STATE OF TEXAS,              §          No. 06-14-00092-CR
   APPELLEE                      §          No. 06-14-00093-CR



                         STATE'S REPLY BRIEF

                 FROM THE 196TH DISTRICT COURT
                     HUNT COUNTY, TEXAS
    TRIAL CAUSE NUMBERS 28,996, 28,997, 28,998, 28,999, 29,016, 29,017
       THE HONORABLE STEPHEN R. TITTLE, JUDGE PRESIDING


                                     NOBLE DAN WALKER, JR.
                                     District Attorney
                                     Hunt County, Texas

                                     G CALVIN GROGAN V
                                     Assistant District Attorney
                                     P. 0. Box 441
                                     4th Floor Hunt County Comihouse
                                     Greenville, TX 7 5403
                                     (903) 408-4180
                                     FAX (903) 408-4296
                                     State Bar No. 24050695
                                         TABLE OF CONTENTS

TABLE OF CONTENTS .......................................................................................... 2
TABLE OF AUTHORITIES .................................................................................... 3
STATEMENT OF CASE ..................................................................... 5
ISSUES PRESENTED ....................................................................... 6
SUMMARY OF THE STATE'S ARGUMENTS ................................................... 7
STATEMENT OF FACTS ...................................................................................... 8
STATE'S RESPONSE TO POINT OF ERROR .................................................. 13
   STANDARD OF REVIEW FOR LEGAL
   INSUFFICIENCY .............................................................................. 13

EVIDENCE WAS LEGALLY SUFFICIENT TO SHOW APPELLANT'S
DATING RELATIONSHIP WITH VICTIM ......................................................... 14

     MARIA ULLOA'S BOYFRIEND ................................................................... 14

EVIDENCE WAS LEGALLY SUFFICIENT TO SHOW APPELLANT
ENTERED VICTIM'S HOME AND COMMITTED ASSAULT ......................... 17

    MARIA ULLOA'S TESTIMONY AND GPD PHOTOS OF MARIA ............. 17

    OFFICER LEIGH DIXON'S TESTIMONY .................................................... 17

EVIDENCE WAS LEGALLY SUFFICIENT TO SHOW APPELLANT
COMMITTED RETALIATION ............................................................................. 19

PRAYER ................................................................................................................. 23
CERTIFICATE OF SERVICE ............................................................................... 24




                                                            2
                                        INDEX OF AUTHORITIES

Federal Cases
Jackson v. Virginia, 443 U.S. 307, 318-19 (1979) ............................................... 13

Texas Cases
Brooks v. State, 323 S.W.3d 893 (Tex. Crim. App. 2010) ................................... 13
Harris v. State, 164 S.W.3d 775 (Tex. App.- Houston [14111 Dist.] 2005,
pet. refd) ............................................................................................................... l7
Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007) ................................ 13
Issasi v. State, 330 S.W.3d 633, 638 (Tex. Crim. App. 2010) ............................. 13
Moore v. State, 54 S.W.3d 529, 539 (Tex. App.- Fort Worth 2001, pet. refd) .. 18
Moore v. State, 143 S.W.3d 305,310 (Tex. App.- Waco 2004, pet. ref d) ........ 19
Morrow v. State, 862 S.W.2d 612, 615 (Tex. Crim. App. 1993) .......................... 19

Texas Statutes
TEXAS PENAL CODE SECTION 1.07(a)(8) (Ve1non 2014) ........................................ 18
TEXAS PENAL CODE SECTION 6.04(a) (Vernon 2014) ............................................ 20
TEXAS PENAL CODE Section 22.0l(a)(l) (Vernon 2014) ....................................... 13
TEXAS PENAL CODE Section 22.0l(b)(2) (Vernon 2014) ....................................... 14
TEXASFAM. CODEANN. Section 71.002l(b)-(c)(Vernon2014) ........................... 14
TEXAS PENAL CODE Section 30.0l(a)(3) (Vernon 2014) ....................................... 17
TEXAS PENAL CODE SECTION 36.06(a)(l) (Vernon 2014) ...................................... 19
TEXAS PENAL CODE Section 36.06(b)(2) (Vernon 2014) ....................................... 19




                                                              3
                 IN THE COURT OF APPEALS FOR THE
              SIXTH DISTRICT OF TEXAS AT TEXARKANA


SAMUEL DELEON GARZA,                     §
    APPELLANT                            §         No.   06-14-00088-CR
                                         §         No.   06-14-00089-CR
      v.                                 §         No.    06-14-00090-CR
                                         §         No.   06-14-00091-CR
THE STATE OF TEXAS,                      §         No.   06-14-00092-CR
    APPELLEE                             §         No.   06-14-00093-CR



                               STATE'S REPLY BRIEF



TO THE HONORABLE COURT OF APPEALS:

      NOW COMES the State of Texas, Appellee, in this appeal from Cause Nos.
28,996, 28,997, 28,998, 28,999, 29,016 and 29,017 in the 196th District Court in
and for Hunt County, Texas, Honorable Stephen R. Tittle, Presiding, now before
the Sixth District Court of Appeals, and respectfully submits this its brief to the
Sixth District Court of Appeals in support of the judgment of conviction and
sentence in the court below.




                                         4
                                   Statement of Case

       On May 31, 2013, Appellant was indicted for Assault Family Violence with

a Prior Conviction in Cause Numbers 28,996, 28,997, 28,999 and 29,016;

Retaliation in Cause Number 29,017; and Burglary of Habitation in Cause Number

28,998. The alleged crimes occurred from February 2, 2013, through April 7,

2013. On July 31, 2013, Appellant was arraigned and entered pleas of not guilty.

CR Vol.l.p.6. 1 On February 12,2014, the State filed its Motion to Consolidate all

cases which was granted by the Court on April22, 2014. CR Vol.l.pp.65, 71.

Appellant stipulated to his previous Assault Family Violence Conviction on April

28, 2014, which was offered into evidence as Joint Exhibit No. 1. CR Vol.l.p.73,

RR Vol.4.p.35. On May 5, 2014, the Appellant was found guilty by a jury in all

cases. CR V ol.1.p.9. At punishment, the Appellant pled true to two enhancement

paragraphs alleged in the aforementioned indictments. CR Vol.1.p.6. The jury

assessed punishment at forty (40) years in the Texas Department of Con·ections in

Cause Number 28,996. CR Vol.1.p.58? The jury assessed punishment at forty-five

(45) years in the Texas Department of Corrections in Cause Number 29, 016. CR

Vol.1.p.87. The jury assessed punishment at fifty-two (52) years in the Texas




1
  To consolidate, all references to CR Vol.l. refer to Cause No. 29,016 unless otherwise
indicated in a separate footnote.
2
  Cause No. 28,996.
                                            5
Department of Corrections in Cause Number 28,997. CR Vol.1.p.93. 3 The jury

assessed punishment at seventy-three (73) years in the Texas Department of

Corrections in Cause Number 28,998. CR Vol.l.p.90. 4 The jury assessed

punishment at eighty (80) years in the Texas Department of Corrections in Cause

Number 29, 017. The jury assessed punishment at eighty-five (85) years in the

Texas Department of Corrections in Cause Number 28,999. CR Vol.l.p.88. 5 The

Court ran all sentences concurrently. The Court pronounced sentence on May 6,

2014, and certified the Appellant's right to appeal. CR Vol.l.p.92. Appellant gave

written notice of appeal in all cases on May 8, 2014. CR Vol.l.p.93. Appellant

filed a Motion for New Trial in all cases on June 2, 2014. CR Vol.l.p.95.



                             ISSUES PRESENTED

Issue 1. Was the Evidence Legally Sufficient to Prove the Assault Family

Violence Element of "Dating Relationship" Beyond a Reasonable Doubt?

Issue 2. Was the Evidence Legally Sufficient to Prove the Burglary of a

Habitation With Intent to Commit Assault Element of "Injury" Beyond a

Reasonable Doubt?




3
  Cause No. 28,997.
4
  Cause No. 28,998.
5
  Cause No. 28,999.
                                         6
Issue 3. Was the Evidence Legally Sufficient to Prove all of the Elements of

Retaliation Beyond a Reasonable Doubt?

                      S~YOFTHEARGUMENT


   1. Viewing the evidence in a light favorable to the State in Cause Nos. 28,996,

  28,997, 28,999 and 29,016, a rational trier of fact could have found Ms. Ulloa

  was in a dating relationship with Appellant on February 2 and 4, 2013, proven

  beyond a reasonable doubt. Ms. Ulloa's testimony, her son Nicholas'

  testimony, and Defense Exhibit No. 1 proved there was a romantic and intimate

  relationship, so intense that it triggered Appellant's violence.

  2. Viewing the evidence in a light favorable to the State in Cause No. 28,998, a

  rational trier of fact could have found Ms. Ulloa was injured during the

  Burglary ofHabitation on or about February 5, 2013, proven beyond a

  reasonable doubt. Photos of Ms. Ulloa, Ms. Ulloa's testimony, and Nicholas'

  911 calls proved Appellant's violence hurt her physically.

  3. Viewing the evidence in a light favorable to the State in Cause No. 29,017, a

  rational trier of fact could have found all the elements for Retaliation proven

  beyond a reasonable doubt. Based on the intense relationship between

  Appellant and Ms. Ulloa, the escalating violence that occurred after Ms. Ulloa

  was interviewed by law enforcement on February 4, 2013, leads to the

  inescapable conclusion that Appellant thought Ms. Ulloa was a "snitch."


                                         7
                                Statement of Facts

   Maria Ulloa had lived at 31 03 Cornelia Street for ten years, along with her three

boys for most of that time. RR Vol.4.p.93. In February 2013, only Ms. Ulloa and

her nine-year old son Nicholas lived in the home. RR Vol.4.p.93. Nicholas' father

had been absent for the past ten years, and the other two boys father lived in

Celeste, Texas. RR Vol.4.pp.95-96. Ms. Ulloa met the Appellant in December

2012. RR Vol.4.pp.94, 151. Within two weeks of meeting, they were in a

relationship. RR Vol.4.p.95. Since Ms. Ulloa's profession was owning rent houses

that allowed her to work from home, and the Appellant was unemployed and

without transportation, they spent a lot of time just hanging out in her home. RR

Vol.4.pp.97, 167-68. If Appellant needed to run errands, Ms. Ulloa lent hiln her

white 2006 GMC Sierra truck. RR Vol.4.p.98. Appellant left his clothes at her

house, and sometimes stayed several nights in a row. RR Vol.4.pp.97, 156. Ms.

Ulloa's relationship with the Appellant became abusive shortly thereafter, both

emotionally and physically. RR Vol.4.p.99. Ms. Ulloa let the abuse go unrepmied

for about two months. RR Vol.4.p.100.

      Ms. Ulloa and her son Nicholas placed 911 calls on the morning ofFeb1uary

2, 2013 and evening ofFebruary 4, 2013. RR Vol.4.p.71; State's Exhibit Nos. 2-3.

In Ms. Ulloa's 911 call placed at 1:51 a.m. on February 2, 2013, she described that

Appellant came into her residence and assaulted her. RR Vol.4.pp.38, 42, 105.


                                          8
After entering the living room and accusing Ms. Ulloa of cheating on him,

Appellant hit her in the mouth with his fists. RR Vol.4.pp.1 04-05. This was the

first incident of physical abuse between the two. RR Vol.4.p.105. Appellant left

the house before police could arrive. RR Vol.4.p.105. Greenville Police

Department ("GPD") officer Brandon West documented the blood on Ms. Ulloa's

mouth by taking photos of Ms. Ulloa. RR Vol.4.p.106, Vol.5.pp.51, 57; State

Exhibit Nos. 46-48. Although Ms. Ulloa and Appellant communicated through

phone calls and text messages the next day, she did not see him again until

Feb1uary 4, 2013. RR Vol.4.p.108.

      On the afternoon ofFebruary 4, 2013, Ms. Ulloa was requested for an

interview at GPD concerning Appellant's use of her vehicle. RR Vol.4.p.l11.

After being interviewed for an hour, GPD Detective Mike Johnston dropped Ms.

Ulloa off at her home. RR Vol.4.p.112, Vol.5 .p. 74. Within ten minutes, Appellant

arrived at Ms. Ulloa's house and began accusing her of"snitching" on him. RR

Vol.4.pp.112-13. Prior to Appellant's arrival, Ms. Ulloa had locked the front door

and began taking a nap. RR Vol.4.p.115. Appellant began physically abusing Ms.

Ulloa 'in her bedroom. RR Vol.4.p.113. Appellant kicked Ms. Ulloa's leg and hit

her face with his fists. RR Vol.4.p.115, Vol.5.p.9; State Exhibit Nos. 50-53.

      There were three 911 calls placed by Nicholas on February 4, 2013. RR

Vol.4.pp.45, 48, 74. Nicholas saw his mom on the ground and the Appellant


                                         9
hitting her from above with his fists. RR Vol.4.p.75. Nicholas heard his mom

crying while this was happening. RR Vol.4.p.75. Nicholas ran to the neighbor's

house to make the 911 calls because there was no house phone available. RR

Vol.4.pp.72-74. Nicholas waited at the neighbor's house until the police an·ived.

RR Vol.4.p.73. Appellant fled the scene before police arrived around 6 p.1n. RR

Vol.4.p.119, Vol.5.p.8. After returning home, Nicholas saw bruises and blood on

his mom's body. RR Vol.4.p.73. Ms. Ulloa provided a written statement to GPD.

RR Vol.4.p.120. GPD Officer Leigh Dixon took photos of the damaged front door.

RR Vol.5.p.11; State Exhibit Nos. 41-43.

      Nicholas and his mom, with the guidance from Officer Dixon, re-locked the

front door after the first assault on February 4th had occurred. RR Vol.4.p.78, 122.

Appellant came back to Ms. Ulloa's house just a few hours later with a mutual

friend named Cody. RR Vol.4.pp.123-24, RR Vol.5.p.12. After telling Cody from

the fi·ont door that she did not want to speak to the Appellant, Appellant came out

of nowhere and shoved Ms. Ulloa into the house. RR Vol.4.p.125. Appellant

started hitting her face with his fists. RR Vol.4.p.126. Nicholas saw the Appellant

push his mom against the front door causing her to hit the counter. RR Vol.4.p.76.

Ms. Ulloa's hair got yanked and she was pushed to the ground by the Appellant.

RR Vo1.4.p.126. After Nicholas called 911 again, Officer Dixon arrived and took

more photos ofMs. Ulloa's body and another written statement. RR Vol.4.p.128,


                                         10
Vo1.5.p.l3; State Exhibit Nos. 54-56. Again, Appellant fled the scene before

police arrived. RR Vol.5.p.13.

      Appellant came back to Ms. Ulloa's home around 2:30a.m. the morning of

February 5th. RR Vol.5.p.42. GPD Officers had told Ms. Ulloa to place a chair

behind the front door while they searched for him. RR Vol.4.p.129, Vol.5.p.18.

Once Appellant got to Ms. Ulloa's bedroom, he hit her in the face with his fists.

RR Vol.4.pp.130-31. Nicholas saw the Appellant come back and hit his mom in

the head twice with his fists. RR Vol.4.p.79. After the 3rd 911 call was placed by

Nicholas, GPD returned to Ms. Ulloa's home and took more photos of Ms. Ulloa.

State Exhibit Nos. 57-61. Officer Dixon also took photos of the damaged front

door and the chair that had been placed behind it. RR Vol.5.p.23; State Exhibit

Nos. 44-45. Medical assistance was requested for Ms. Ulloa. RR Vol.5.p.20.

Appellant was never caught that evening or the next morning. RR Vol.5.pp.41.

      On February 7, 2013, Ms. Ulloa received a phone call from Appellant

around 7 a.m. RR Vol.4.pp.134-35. There had been no contact between Ms. Ulloa

and Appellant the preceding two days. RR Vol.4.p.135. On that phone call,

Appellant was still accusing Ms. Ulloa ofbeing a snitch. RR Vol.4.p.136.

Appellant then came over to Ms. Ulloa's home to recover some of his personal

property, including speakers in her truck. RR Vol.4.p.137. Within five minutes of

Appellant recovering his speakers from the truck, Ms. Ulloa received a text


                                         11
message that she knew was from the Appellant based upon the incoming phone

number and the message content- "go look at your truck." RR Vol.4.pp.13 7-38,

142-43; State Exhibit No. 66. Shortly thereafter GPD Officer Victor Petrea arrived

and took photos of Ms. Ulloa's damaged truck. RR Vol.5.p.65; State Exhibit Nos.

62-65. The back window of Ms. Ulloa's truck had been broken out. RR

Vol.4.p.139.

      Besides a few phone calls, there was no contact between Appellant and Ms.

Ulloa until April 7, 2013, when the two met in an apartment complex parking lot.

RR Vo1.4.p.144. After approaching Ms. Ulloa's vehicle, Appellant opened her

door and struck her in the mouth with his fists. RR Vol.4.p.146. As he hit Ms.

Ulloa, Appellant said "he didn't want to see her with anyone else." RR

Vol.4.p.14 7. After this final incident, Ms. Ulloa drove to the Greenville Police

Department and more photos were taken of her. RR Vol.4.p.147; State Exhibit

Nos. 18-21.




                                         12
                                         ARGUMENT



I.      Evidence Was Legally Sufficient to Prove Beyond a Reasonable Doubt

        That Appellant And Maria Ulloa Were in a Dating Relationship at The

        Time The Assaults Occurred

           a. Standard of Review

           In reviewing the evidence for legally sufficiency, the evidence is considered

     in the light most favorable to the verdict to determine whether any rational trier of

     fact could have found the essential elements of the crime beyond a reasonable

     doubt. Jackson v. Virginia, 443 U.S. 307,318-19 (1979); Brooks v. State, 323
S.W.3d 893 (Tex. Crim. App. 2010). It is the responsibility of the fact finder to

     fairly resolve conflicts in the testimony, weigh the evidence, and draw reasonable

     inferences. Isassi v. State, 330 S.W.3d 633 (Tex. Crim. App. 2010). This standard

     applies to both direct and circumstantial evidence. Id. at 638. "Each fact need not

 point directly and independently to the guilt of the appellant, as long as the

     cumulative force of all the incriminating circumstances is sufficient to support the

     conviction." Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007).

           A person commits assault if the person intentionally or knowingly causes

 bodily injury to another. TEXAS PENAL CODE SEC. 22.01 (a)(l) (Vernon 2014). It

     is a 3rd degree felony if at trial it is shown that the offense is committed against a


                                                13
person whose relationship to or association with the defendant is described in

Section 71.0021(b). TEXAS PENAL CODE SEC. 22.01 (b)(2) (Vernon 2014).

            "A dating relationship means a relationship between individuals
     who have or have had a continuing relationship of romantic or
     intimate nature. The existence of such a relationship shall be
     determined based on consideration of: the length of the relationship,
     the nature of the relationship, and the frequency and type of
     interaction between the persons involved in the relationship. A casual
     acquaintanceship or ordinary fraternization in a business or social
     context does not constitute a dating relationship."
TEXAS FAM. CODE ANN. Sec. 71.0021 (b)-(c) (Vernon 2014).

        b. Maria Ulloa's Boyfriend

        In Cause No. 28,996, the State had to prove beyond a reasonable doubt that

on February 2, 2013, Appellant intentionally or knowingly caused bodily injury to

Maria Ulloa, with whom he had or had had a dating relationship, by pulling her

hair or by striking her head or face with his hand. CR V ol.1.p. 9. 6

        In Cause No. 29,016, the State had to prove beyond a reasonable doubt that

on February 4, 2013, Appellant intentionally or knowingly caused bodily injury to

Maria Ulloa, with whom he had or had had a dating relationship, by kicking her leg

or by pushing her to or against the floor. CR Vol.1.p.1 0.

        In Cause No. 28,997, the State had to prove beyond a reasonable doubt that

on February 4, 2013, Appellant intentionally or knowingly caused bodily injury to




6
    Cause No. 28,996.
                                           14
Maria Ulloa, with whom he had or had had a dating relationship, by pushing her to

or against a bed or by striking her chest or body. CR Vol.l.p.10. 7

        In Cause No. 28,999, the State had to prove beyond a reasonable doubt that

on April 7, 2013, Appellant intentionally or lmowingly caused bodily injury to

Maria Ulloa, with whom he had or had had a dating relationship, by pulling her

hair or by striking her head or face with his hand. CR Vol.l.p.10. 8

        In all of the aforementioned assaults, the only legal element contested by

Appellant is whether or not he was in a dating relationship, as defined by the Texas

Family Code, with Maria Ulloa at the time of these offenses. Appellant did not

contest that he injured her during these four assaults, two of which occuned after

he broke into her home. See Infra Discussion Part II Sec. A.

        Ms. Ulloa testified she met the Appellant in December 2012. RR Vol.4.p.94.

Within two weeks of meeting, they were in a relationship. RR Vol.4.p.95. Ms.

Ulloa testified Appellant asked her out on dates shortly after they met. RR

Vol.4.p.151. Ms. Ulloa described their dates as going out and shopping for food.

RR Vol.4.p.152. Ms. Ulloa testified she dated Appellant exclusively during their

brief time together. RR Vol.4.p.153. Appellant left his clothes at her house, and

sometimes stayed several nights in a row in her bedroom. RR Vol.4.pp.97, 99.

Nicholas testified that Appellant lived in their home off and on, leaving his

7
    Cause No. 28,997.
8
    Cause No. 28,999.
                                          15
personal belongings. RR Vol.4.p.77. Nicholas testified that when Appellant

stayed, he slept in his mom's bedroom. RR Vol.4.p.77. Ms. Ulloa even fell in love

with the Appellant and they talked about maniage. RR Vol.4.pp.154-55. Ms.

Ulloa signed the back of a picture given to the Appellant "I love you Sammy."

Defense Exhibit No. 1.

      Ms. Ulloa's relationship with the Appellant then became abusive shortly

thereafter, both emotionally and physically. RR Vo1.4.pp.99, 153. However, Ms.

Ulloa testified that by February 2013, Appellant was still her boyfriend. RR

Vol.4.p.93.

      While this may not have been the longest dating relationship, it had all the

characteristics of two people in a romantic or intimate relationship. Their signs of

intimacy: they shared a private bedroom, a kitchen, a truck, and their lives for a

few months. Their relationship had highs and lows. The low for Ms. Ulloa was

the abuse endured during their brief relationship. The high for Ms. Ulloa was that

she fell in love with him had thoughts about maniage. And Appellant's obsessive

behavior indicated he thought he was in a dating relationship with Ms. Ulloa. On

the night of his 1st assault, he accused her of cheating on him. RR Vol.4.p.1 04. On

the day of his final assault, Appellant said to Ms. Ulloa "he didn't want to see her

with anyone else" as he hit her in the mouth with his fists. RR Vol.4.p.147. Based




                                         16
      upon all the evidence, a rational juror could have found the dating relationship

      element proven beyond a reasonable doubt.



II.      Evidence Was Legally Sufficient to Prove Beyond a Reasonable Doubt that

         Appellant Caused Maria Ulloa Pain When He Committed The Burglary

             a. Standard of Review


                "A person commits an offense if without the effective consent of the

      owner, enters a habitation and commits or attempts to commit an assault." TEXAS

      PENAL CODE SEC. 30.0l(a)(3) (Vernon 2014).


             b. Maria Ulloa's Testimony and GPD Photos


             In Cause No. 28,998, the State had to prove beyond a reasonable doubt that

      on or about February 5, 2013, Appellant entered Ms. Ulloa's habitation without her

      consent and committed an assault against her. CR Vol.l.p.10. 9 Appellant's only

      issue is whether he injured Ms. Ulloa during this incident. Although Appellant did

  not challenge the injuries sustained by Ms. Ulloa during the 1st two assaults on

      February 4, 2013, he challenged the final assault. Double jeopardy does not

  preclude prosecution for burglary following a domestic violence incident. Harris v.

  State, 164 S.W.3d 775 (Tex. App.- Houston [14th Dist.] 2005, pet. ref d).

  9
       Cause No. 28,998

                                                17
      Since the specific manner and mean of the assault was not alleged and is not

challenged on appeal, all the State has to prove was Ms. Ulloa got injured during

the burglary. See Moore v. State, 54 S.W.3d 529, 539 (Tex. App.- Fort Worth

2001, pet. ref d). Bodily injury means physical pain, illness, or any impainnent of

physical condition. TEX. PEN. CODE SEC. 1.07(a)(8) (Vernon 2014).

      Appellant came back to Ms. Ulloa's home a 3rd time around 2:30a.m. on

February 5th. RR Vol.4.p.129, Vol.5.pp.26, 42. Ms. Ulloa described the entire

chain of events on February 4th occurred from 6 p.m. until3 a.m. RR Vol.4.p.164.

Appellant forced his way into Ms. Ulloa's home and bedroom on all three

occasions, even after she thought she had secured the front door each time. RR

V ol.4.p.165. GPD Officers had shown Nicholas and Ms. Ulloa a way to secure the

damaged front door using the door lmob after the 1st assault. RR Vol.4.p.122,

Vol.5 .p.19. And later that evening after the 2nd assault, GPD Officers had told Ms.

Ulloa to place a chair behind the front door while they continued to search for him.

RR Vol.4.p.129, Vol.5.p.18. Once Appellant got to Ms. Ulloa's bedroom, he hit

her in the face with his fists. RR Vol.4.pp.130-31. GPD also took photos of the

damaged front door and the chair that had been placed behind it. State Exhibit Nos.

44-45. The photos ofMs. Ulloa taken by GPD on the morning ofFebrumy 5th

speak for themselves. State Exhibit Nos. 57-61. All of the physical abuse on

Februmy 4th caused Ms. Ulloa pain. RR Vol.4.p.128. Officer Dixon testified Ms.


                                         18
       Ulloa was crying from apparent pain each time he responded to the 911 calls. RR

       Vol.5.p.16. Ms. Ulloa requested medical assistance after the 3rd assault of the

       evening. RR Vol.5.p.20.

          A rational juror could have found the evidence proved beyond a reasonable

       doubt that the Appellant entered Ms. Ulloa's home on or about Feb1uary 5, 2013,

       without her consent and caused her bodily injury.



III.      Evidence Was Legally Sufficient to Prove Beyond a Reasonable Doubt that

          Appellant Committed Retaliation in Cause No. 29,017

             a. Standard of Review

              "A person commits an offense if he intentionally or knowingly hanns or

       threatens to harm another by an unlawful act, in retaliation for or on account of the

       service or status of another as a witness, prospective witness, informant, a person

       who has repmied, or who the actor knows intends to report the occurrence of a

       crime." TEX. PEN. CODE. Sec. 36.06(a)(l) (Vernon 2014). Direct evidence of

       intent is not required; retaliatory intent can be inferred from the acts, words, and

       conduct ofthe accused. Moore v. State, 143 S.W.3d 305, 310 (Tex. App.- Waco

       2004, pet. ref d). Whether one is a prospective witness must be judged from the

       standpoint of the person accused of retaliation. Morrow v. State, 862 S.W.2d 612,

       615 (Tex. Crim. App. 1993). Informant means a person who has communicated


                                                 19
information to the government in connection with any governmental function. TEX.

PEN. CODE Sec. 36.06(b)(2) (Vernon 2014).

         b.       Maria Ulloa's Testimony and the Text Messages

          The State had to prove beyond a reasonable doubt that on or about

February 8, 2013, Appellant intentionally or knowingly harmed or tlu·eatened harm

to Maris Ulloa by committing three of the aforementioned assaults discussed supra

in Part I Section a, and/or a threat to harm Maria Ulloa on Feb1uary 8, 2013, by

breaking her vehicle window and texting "eye for an eye bitch," and the unlawful

acts were in retaliation for or on account of the service or status of her as an

informant or a person who had reported the occurrence of a crime. CR Vol.1.p.82 10

          Appellant argues the State failed to prove it was his conscious objective to

commit the offense, the alleged crimes he was retaliating for happened in 2009 and

2011 before he met Ms. Ulloa, he did not commit the unlawful acts, and that even

if he did it was not proven that it was in retaliation.

          "A person is criminally responsible if the result would not have occmTed

but for his conduct, operating either alone or concurrently with another cause,

unless the concurrent cause was clearly sufficient to produce the result and the

conduct of the actor clearly insufficient." TEX. PEN. CODE. Sec. 6.04(a) (Vernon

2014).


°Cause No. 29,017
1


                                           20
        On February 4, 2013, GPD Detective Mike Johnston interviewed Ms.

Ulloa concerning Appellant's use ofher 2006 truck. RR Vol.4.pp.101-02.

Appellant's arrival at Ms. Ulloa's home ten minutes later shows he lmew she was

interviewed by GPD. That interview with GPD Det. Johnston triggered a night of

physical abuse for Ms. Ulloa. See discussion supra Part I.Sec.a, Pati II. Sec. a.

There is nothing in the record to support Appellant's claim that Ms. Ulloa repmied

crimes in 2009 and 2011 against Appellant. Indeed, Det. Johnston testified Ms.

Ulloa did not even "snitch" out Appellant during her February 4th interview. RR

Vol.5.p.74.

      On February 7, 2013, Ms. Ulloa received a phone call from Appellant

around 7 a.m. RR Vol.4.pp.134-35. On that phone call, Appellant was still

accusing Ms. Ulloa of being a snitch. RR Vol.4.p.136. Appellant then came over

to Ms. Ulloa's home to recover some of his personal property, including speakers

in her truck. RR Vol.4.p.137.

      Within five minutes of Appellant recovering his speakers from the tluck,

Ms. Ulloa received a text message that she knew was from the Appellant based

upon the phone number being used and the message content- "go look at your

truck." RR Vol.4.pp.137-38, 142-43; State Exhibit No. 66. Shmily thereafter

Officer Petrea arrived and took photos of Ms. Ulloa's damaged truck. RR




                                          21
Vol.5.p.65; State Exhibit Nos. 62-65. The back window of Ms. Ulloa's t1uclc had

been broken out. RR Vo1.4.p.139

        These were not isolated assaults or criminal mischief. From the evening of

Feb1uary 4th through the morning of February ih, Appellant intentionally hmmed

Ms. Ulloa for being a "snitch." Appellant was angry about Ms. Ulloa's February

4th interview with GPD Det. Johnston the night he showed up uninvited and

assaulted her, and he was still angry with her a few days later when he damaged

her truck. Ms. Ulloa told GPD during their investigation that Appellant stated she

had incriminated him and that it could cause him issues in the criminal justice

system. RR Vol.5.p.76. A rational juror could have found all ofthe evidence

proved beyond a reasonable doubt Appellant's conscious, voluntary conduct

caused Ms. Ulloa physical harm and property damage in retaliation for her GPD

.  .
mterv1ew on Fb
             e ruary 4th .




                                         22
                                  PRAYER



     Appellant's trial was without prejudicial error. The State prays that

Appellant's convictions and sentences be affirmed.

                                          Respectfully submitted,

                                          NOBLE DAN WALKER, JR.
                                          District Attorney
                                          Hunt County, Texas



                                          G CALVIN GROdAN V
                                          Assistant District Attorney
                                          P. 0. Box 441
                                          4th Floor, Hunt County Courthouse
                                          Greenville, TX 75403
                                          State Bar No. 24050695
                                          (903) 408-4180
                                           FAX (903) 408-4296




                                     23
                    CERTIFICATE OF WORD COUNT
      In accordance with Texas Rules of Appellate Procedure 9.4(e) and (i),
the undersigned attorney of record certifies that Appellee's brief contains a
14-point typeface and contains 4,614 words.1--\    r:; ~''l      /
                                           '/ \-.J··
                                                \h•>·•'q
                                                     ·